                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


ANDREW BOEHM, individually and on
behalf of all others similarly situated;
                                                                            8:19CV117
                         Plaintiff,

          vs.                                                                 ORDER

PURE DEBT SOLUTIONS
CORPORATION, a Wyoming
corporation; GUSTAV RENNY, an
individual; and WILLIAM THOMAS
FINNERAN, an individual;

                         Defendants.


      This matter is before the Court on the Joint Stipulation to Dismiss Plaintiff’s Claims

Against Defendants Gustav Renny and William Thomas Finneran Without Prejudice, ECF

No. 32. The aforementioned parties “jointly stipulate to dismissal of [Boehm’s] claims

against [Renny and Finneran] without prejudice” under Rule 41(a)(1)(A)(ii) 1 of the Federal

Rules of Civil Procedure and agree that the pending Motion to Dismiss, ECF No. 25, filed

by Renny and Finneran, is now moot. Accordingly,

      IT IS ORDERED:

      1.        The Joint Stipulation to Dismiss Plaintiff’s Claims Against Defendants

Gustav Renny and William Thomas Finneran Without Prejudice, ECF No. 32, is granted;

      2.        The Motion to Dismiss, ECF No. 25, filed by Defendants Gustav Renny and

William Thomas Finneran, is denied as moot; and




      1   A voluntary dismissal under Rule 41(a)(1)(A) does not require a court order.
      3.    The Clerk is directed to remove Defendants Gustav Renny and William

Thomas Finneran from the case caption.



      Dated this 2nd day of July 2019.


                                             BY THE COURT:

                                             s/Laurie Smith Camp
                                             Senior United States District Judge




                                         2
